Title: To Thomas Jefferson from William Short, 4 August 1790
From: Short, William
To: Jefferson, Thomas



Dear Sir
Paris August the 4th. 1790

Some time ago the Count de Mercy made an application to M. de Montmorin for a passage of some troops on the territory of France, on their march to the low countries. On its being known in that quarter that the passage was promised, the directoire du départment sent an express to the national assembly to take their orders on it, previous to the arrival of the troops. This circumstance had excited a considerable degree of fermentation in the province. The inhabitants had neglected their harvests and fled to arms.—The communication of this intelligence created much uneasiness in the assembly and alarm in the capital. Libels were immediately circulated asserting the treachery of the ministry and exciting the people to a massacre of them and a number of others suspected by the libellists of being in a plot to effect a counter-revolution by introducing foreign armies into the Kingdom. In the midst of this disorder the assembly went into a full deliberation on the present situation of France relative to foreign powers. Six commissaries were immediately named to go to the offices of war and foreign affairs and enquire there into the nature of the orders given for the passage of foreign troops, and into such information as has been lately received respecting the political situation of neighbouring powers.—From the report of the committee of six it appeared that the ministry had not considered the passage of the troops contrary to the decree of the assembly respecting the introduction of foreign troops into France.—Some of the members were for violent measures being taken against the ministry, but the assembly only decreed that the orders given should be considered as void, and that they would deliberate on the passage of the troops as soon as they were officially informed of their numbers, destination &c.—The report of the committee respecting neighbouring powers shewed that England continued her military preparations, that she had encreased her regular troops and was embarking a considerable number of them, that the militia was assembled, that four Dutch ships of the line had joined and that six others were expected, that they do not think the fleet intended for the Baltic, first because the Ships are too large to pass the sound, and secondly because the season is too far advanced, that the negotiations between England and Spain continue, and that it appears impossible that the dispute between them should be the motive of such extensive  preparations, having cost already to England 36. millions of livres. The report respecting Spain shewed that her military preparations were such as could give no uneasiness to France—Respecting Prussia that her alliance with England was certain and her influence in Holland immense—That the German Princes who have possessions in Alsace were endeavouring to excite an insurrection there—that the troops of the Germanic body were assembling either to march to Liege or other places more alarming for France—that the Bishop of Spire, and the Cardinal de Rohan (who has left the assembly and gone beyond the Rhine) were endeavouring by their envoys at the Diet of the Empire to stir up that body—that the King of Sardinia had few troops on this side of the Alps.
A decree was passed, among other things, for desiring the King would give orders for distributing arms to the citizens wherever the defence of the Kingdom may render such a precaution necessary.—The Cardinal de Rohan is recalled to take his seat and render an account of his conduct to the assembly.
During these discussions Mirabeau proposed to the Assembly to pass a decree for confiscating the property of the Prince de Condé, unless he disavowed a manifest which had been sent to several municipalities with the plan of a counter-revolution and which was attributed to him. This was grounded on the suspicions of M. de Montmorin respecting the Prince de Condé, communicated by him to the President of the committee des recherches. The assembly however did not think proper to adopt Mirabeau’s proposition. The day before yesterday M. de Montmorin sent a letter to the assembly informing them that the continued military preparations of England rendered it necessary to increase the armaments in the French ports, and at the same time desiring the decision of the assembly on the letter of the Spanish Ambassador requiring the fulfilling the conditions of the pacte de famille. The letter of the Ambassador was dated the 16th. of June. M. de Montmorin had postponed communicating it till now because he had hopes that the result of the negotiations would render it unnecessary. In this letter the Ambassador says among other things “Sa M. C. me charge d’ajouter encore que l’état actuel de cette affaire imprevue exige une determination très prompte, et que les mesures que la Cour de France prendra pour venir à son secours soient si actives, si claires et si positives, qu’elles évitent jusqu’au moindre sujet de méfiance; autrement S. M. T. C. ne devra pas être surprise que l’Espagne cherche d’autres amis et d’autres alliés parmi toutes les autres puissances de  l’Europe, sans en excepter aucune, sur qui elle puisse compter toujours en cas de besoin.” These communications were referred to a diplomatic committee lately named for the purpose of examining treaties and conferring with the Minister of foreign affairs.—It is impossible to say what would have been the decision of the assembly; for although some of the more enlightened members saw clearly that the letter of the Ambassador of Spain denoted an alliance with England, and were deeply affected by it, yet the majority seemed determined not to extend their attention beyond the confines of the Kingdom. A letter sent to the Assembly yesterday by M. de Montmorin prevented their taking up this subject: He informed them that an express passing through Paris on his way to London had brought a copy of a declaration between Spain and England signed the 24th. of July, and that there was reason to believe this would stop the military preparations making in England.—By the declaration it is said that His Ca. M. is disposed to give satisfaction for the injury complained of by his B. M. to restore the vessels and indemnify the parties: “bien entendu que la présente declaration ne pourra rien préjuger sur les établissemens que les Sujets de S. M. B. pourroient prétendre former dans la dite Baie de Nootka.” By the counter declaration the British Ambassador accepts this satisfaction on behalf and by order of his master, “bien entendu qu’il n’en resultera ni exclusion, ni prejudice à tout établissement que ses sujets voudroient faire dans la dite Baie de Nootka.”—Thus you see Sir that the matter of right is still left open to discussion. It seems to me highly probable that it will all end in a political alliance and commercial treaty between the two powers.—What changes this political phaenomenon may produce it is impossible to say, but it cannot fail to have a preponderating influence on the present state of the world. We shall know in a few days whether England discontinues her armaments, and from thence be able to form an accurate idea of their real object. Many think that they are too considerable to be destined against Spain alone—they suppose still that England has designs in the Baltic. In that case the present situation of the King of Sweden will render it necessary that no time should be lost and of course we shall soon know what opinion to form on that subject. His fleet has lately been forced to escape from the Russian with the loss of ten Ships of the line. It is true however that fortune favored him some days after (the 9th. of July) the two flottillas met and he gained a complete victory over  the Prince Nassau. But his fleet will not again be able to put to sea until he receives foreign aid to augment their number.
Since my last the rumors of the designs of England against us have become so public and common that it is impossible not to pay attention to them.—The report the most credited is that one of the Princes of England is to be declared Stadtholder in the United States. I cannot find from whence these reports arise, nor do I suppose they have any real foundation.—Still they lead one to believe that the English cabinet may cherish hostile projects—perhaps make use of her present armed situation in order to demand an immediate payment of debts or endeavour to make some arrangement respecting the forts by which they may keep them or in fine take some step to try to destroy the rising credit of our finances. Yet their armament, being large ships of war, is not what they would make use of against us. The troops they have put on board as mentioned by Montmorin, I believe are only those substituted to marines.—I am sorry not to be able to give you more certain information. At present I have thought it proper to inform you of what is said and repeated here every day.—The communication between this place and New-York is such as disables me from giving you so regular and so early intelligence as I would wish to do. But I hope this letter will find an immediate conveyance from Havre.
The merchants of Havre have made complaints to Mr. Necker and the Minister of Marine concerning the heavy tonnage to which they are subjected in the United States, and particularly the repeated duties to which they are subjected in going from one part of the United States to another. The present situation of affairs here does not admit of their paying attention to these complaints, and I hope the present arrangements making by Congress will render them unnecessary, as I do not doubt every facility will be given to the commercial intercourse between the two nations. Any example of this kind set by us will certainly be followed here, as soon as they can find time to attend to their commercial regulations.—In the conversations I have had with the committee of commerce they have frequently expressed a desire that the two countries should form a treaty on the footing of the most perfect reciprocity with respect to this subject, and such as might increase the articles of exchange. I shall send by the diligence a bundle of newspapers which will arrive at Havre nearly as soon as this letter, and probably go by the same vessel. I am with sentiments of the most perfect attachment my dear Sir, your friend & servant,

W. Short

 